DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 12-31 are pending. Claims 30-31 are being cancelled by Examiner’s amendment. Claims 12-29 are allowed. 

Response to Amendment/Remarks
The Amendment filed 2/28/2022 is compliant with the requirements of 37 CFR 1.121(c), accordingly the amendment has been entered. Applicant's remarks have been considered and are addressed below.

Objection to the Claims
The objection of claim 12 for informalities has been overcome by the claim amendment.  The objection has been withdrawn. 

35 USC § 112(a) Rejection
The rejection of claims 12-17 under 35 USC 112(a) has been overcome by the amendment to claim 12 to exclude prevention of BPH. The rejection has been withdrawn. 

35 USC § 102/103 Rejection
The rejection of claims 12-15 under 35 USC 102 and of claims 12-17 under 35 USC 103 over Gojon-Romanillos et al. US 2013/0064904 A1 has been overcome by Applicant’s remarks regarding the interpretation of Table 2 and paragraph [0115]. Gojon-Romanillos et al. teaches the 
    PNG
    media_image1.png
    644
    1357
    media_image1.png
    Greyscale
, is an H2S-donating compound that is known in the art for inhibiting both PDE5 and NOX expression activity. “[T]his mechanism may constitute the basis of a new and effective approach to the treatment of patients suffering from ED, benign prostatic hypertrophy and lower urinary tract symptoms.” Additional known H2S-donating prodrugs are listed in Table 2 for comparison, including anethole trithione (ATT), which exhibits 13.3% bioactive sulfur w/w. However, the compounds according to the invention “contain at least 96% bioactive zerovalent sulfur that readily undergoes bioconversion into hydrogen sulfide.” Paragraph [0066]. Given the relatively low amount of bioavailable H2S from ATT compared to the inventive compounds, a PHOSITA would not have envisaged or been motivated to use ATT for treating BPH. See Applicant Remarks p. 8. The rejections have been withdrawn. 

Rejoinder
Claims 12-17 are allowable. The election of species requirement between species group (a) (claims 12-17), species group (b) (claims 18-21), species group (c) (claims 22-25), and species group (d) (claims 26-29), as set forth in the Office action mailed on 9/16/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The election/restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the election of species requirement among species groups (a)-(d) is withdrawn.  Claims 18-29 are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the election/restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. J. Jeffrey Gunn, Esq. on 3/8/2022. The amendments are as follows: 

—IN THE CLAIMS—
Claim 16, line 1, DELETE “further”
Claim 17, line 1, DELETE “further”
Claim 17, line 2, DELETE “per administration”
	Claim 18, line 1, DELETE “the”

Claim 21, line 1, DELETE “further”
Claim 21, line 2, DELETE “per administration”
Claim 22, line 3 at the end of the claim, INSERT “so as to treat the BPH”
Claim 24, line 1, DELETE “further”
Claim 25, line 1, DELETE “further”
Claim 25, line 2, DELETE “per administration”
Claim 26, line 1, DELETE “the”
Claim 26, line 3 at the end of the claim, INSERT “so as to treat the BPH”
Claim 28, line 1, DELETE “further”
Claim 29, line 1, DELETE “further”
Claim 29, line 2, DELETE “per administration”
CANCEL claims 30-31

Allowable Subject Matter
Claims 12-29 are allowed. The following is an examiner’s statement of reasons for allowance:
The claims are drawn to a method of treating benign prostatic hyperplasia (BPH) by administering anethole trithione (ATT), 
    PNG
    media_image2.png
    164
    304
    media_image2.png
    Greyscale
. 
The closest prior art includes the following: 
Gojon-Romanillos et al. US 2013/0064904 A1 (discussed above);
Saito et al. “Prostatic ischemia induces ventral prostatic hyperplasia in the SHR; possible mechanism of development of BPH” Scientific Reports 2014, 4:3822, 1-7, which establishes a significant level of unpredictability in the mechanism of BPH development (e.g., see p. 5);
Diolez et al. WO 2017/042267 A1, which teaches using ATT, a reactive oxygen species (ROS) inhibitor, for treating ROS-mediated diseases, such as inflammatory diseases and cancer;
Santus et al. WO 2009/037556 A1, which teaches phosphodiesterase inhibitors of the formula A-Y-W for treating conditions such as BPH, wherein A is 
    PNG
    media_image3.png
    238
    377
    media_image3.png
    Greyscale
 , X and Y are linking groups, and W is a dithiole-thione, such as an anethole trithione derivative (e.g., 
    PNG
    media_image4.png
    237
    578
    media_image4.png
    Greyscale
 on p. 16); and
Schwarz et al. WO 2017/153220 A1, which teaches compounds of formula (I), 
    PNG
    media_image5.png
    202
    423
    media_image5.png
    Greyscale
, for phosphatidylinositol-3-kinase inhibition to treat hyper-proliferative disorders, such as BPH (e.g., p. 21), and pharmaceutical compositions thereof, wherein the compositions comprise one or more compounds of formula (I) alone 
Although Schwarz et al. generically discloses a pharmaceutical combination for treating hyper-proliferative disorders, a PHOSITA would not have found it obvious to select (i) ATT as the second active ingredient (from the thousands of combination possibilities) and (ii) BPH as the target disorder to be treated (from the hundreds of diseases disclosed) because there is no particular guidance pointing the PHOSITA to this specific combination of embodiments out of the thousands disclosed. Furthermore, Gojon-Romanillos et al. teaches away from using ATT as a hydrogen sulfide donor to treat  BPH, and Saito et al. teach that treating BPH can be unpredictable due to “cross talk between ROS production growth factors and cytokines” outside the prostate (p. 5). Given the totality of evidence in the prior art, both a motivation to use ATT for treating BPH and a reasonable expectation of success are lacking. As such, the claims have been found patentable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA L AGUIRRE whose telephone number is (571)272-5592.  The examiner can normally be reached on 10 am-6 pm EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH K McKANE can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Amanda L. Aguirre/Primary Examiner, Art Unit 1626